14-1917-cv
Vlad-Berindan v. Life Worx Inc.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 28th
day of April, two thousand fifteen.

PRESENT:           JOSÉ A. CABRANES,
                   GERARD E. LYNCH,
                   CHRISTOPHER F. DRONEY,
                                Circuit Judges.


LUCIA VLAD-BERINDAN,

                   Plaintiff-Appellant,

                             v.                                     No. 14-1917-cv

LIFE WORX INC., JEAN N. HELLER,

                   Defendants-Appellees.


FOR LUCIA VLAD-BERINDAN:                             Lucia Vlad-Berindan, pro se, Ridgewood, NY.

FOR LIFE WORX, INC.:                                 Philip K. Davidoff, FordHarrison LLP, New
                                                     York, NY.

FOR JEAN N. HELLER:                                  Joseph DeGiuseppe, Jr., Bleakley Platt &
                                                     Schmidt, LLP, White Plains, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Lois Bloom, Magistrate Judge).
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Appellant Lucia Vlad-Berindan, proceeding pro se, appeals from the District Court’s April 30,
2014 judgment dismissing her employment discrimination action under Title VII of the Civil Rights
Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq., the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
§ 12101 et seq., and various New York state laws for failure to state a claim, and denying her various
motions. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

         “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),
construing the complaint liberally, accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,
152 (2d Cir. 2002). The complaint must plead “enough facts to state a claim to relief that is plausible
on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[ ] the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). Although all allegations contained in the complaint are assumed to be true, this
tenet is “inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice,” and pleadings that “are no more
than conclusions . . . are not entitled to the assumption of truth.” Id. at 678–79.

         Upon review of the record and relevant law, we conclude that the District Court properly
dismissed Vlad-Berindan’s complaint, substantially for the reason stated in its thorough and well-
reasoned April 28, 2014 opinion—namely, Vlad-Berindan failed to establish that her untimely Title
VII claims were entitled to equitable tolling. See 42 U.S.C. § 2000e-5(f)(1); Zerilli-Edelglass v. N.Y.C.
Transit Auth., 333 F.3d 74, 78, 80–81 (2d Cir. 2003). As to her remaining claims, Vlad-Berindan
failed to raise any arguments on appeal and, accordingly, those claims are deemed to be abandoned.
See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995). In any event, Vlad-Berindan’s
ADA and ADEA claims were unexhausted; her claims under the New York State Human Rights
Law were barred by the election of remedies doctrine, see York v. Ass’n of the Bar of the City of N.Y.,
286 F.3d 122, 127 (2d Cir. 2002); N.Y. Exec. Law § 298; and the District Court properly declined to
exercise supplemental jurisdiction over the remaining state law claims, see 28 U.S.C. § 1367(c)(3).

       The District Court also properly denied as baseless Vlad-Berindan’s various motions to
withdraw consent to jurisdiction by a magistrate judge, for recusal and for reconsideration, to strike
defendants’ motion to dismiss, for sanctions, and for default judgment.




                                                    2
                                        CONCLUSION

       We have considered all of the arguments raised by Vlad-Berindan on appeal and find them
to be without merit. For the reasons stated above, we AFFIRM the District Court’s April 30, 2014
judgment.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3